The complaint alleges that plaintiff at the special instance and request of defendant Helen Schley delivered to her merchandise at the agreed price and reasonable value of $854.35; that -Helen Schley pledged the credit of her husband, Charles E. Schley; that thereafter defendant Charles E. Schley disclaimed liability, and that plaintiff was in doubt as to which *802of the said defendants was responsible for the purchases so made. Judgment and order affirmed, with costs to the plaintiff against defendant Helen Schley and with costs to defendant Charles E. Schley against the plaintiff. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Townley and Untermyer, JJ., dissent from the affirmance of the judgment and the order in so far as they impose costs against defendant Helen Schley.